Exhibit 99.1 DnC Tech., Inc. Financial Statements December 31, 2006 and 2005 (With Report of Independent Registered Public Accounting Firm) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of DnC Tech., Inc. We have audited the accompanying balance sheets of DnC Tech., Inc.(the “Company”) as of December 31, 2006 and 2005 and the related statements of operations, shareholders’ equity and cash flows for the years then ended(all expressed in Korean won). These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of DnC Tech., Inc. at December 31, 2006 and 2005 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the Republic of Korea(“Korean GAAP”) Our audits also comprehended the translation of the Korean won amounts into U.S dollar amounts and, in our opinion, such translation has been made in conformity with the basis stated in Note 2 to the accompanying financial statements. Such U.S dollar amounts are presented solely for the convenience of readers outside the Republic of Korea. Continued; Accounting principles generally accepted in the Republic of Korea vary in certain significant respects from accounting principles generally accepted in the United States of America (“US GAAP”). Information relating to the nature and effect of such differences is presented in Notes 17, 18 and 19 to the financial statements. /s/ Choongjung Accounting Corp. Seoul, Korea January 19, 2008 DnC Tech., Inc. Balance Sheets December 31, 2006 and 2005 In thousands of Korean won US dollar 2006 2005 2006 (Note 2) ASSETS CURRENT ASSETS: Cash and cash equivalents (Notes 3 and 10) W 208,462 W 934,254 $ 224,153 Accounts receivable -trade, net (Notes 2 and 10) 363,882 - 391,271 Accounts receivable -other 106,632 - 114,658 Inventories, net (Notes 2 and 4) 567 - 610 Short-term loans-other 1,550,000 - 1,666,667 Accrued interest income - 105 - Advance payments-others 9,999 21,118 10,751 Total current assets 2,239,542 955,477 2,408,109 NON-CURRENT ASSETS: Property, plant and equipment, net (Notes 2 and 5) 156,470 67,115 168,247 Intangible assets, net (Notes 2 and 6) 1,287,015 2,657,757 1,383,887 Long-term loans -other (Notes 9) 36,398 36,398 39,138 Guarantee deposits 73,473 73,473 79,003 Long -term financial instruments (Notes 3) - 4,050 - Total non-current assets 1,553,356 2,838,793 1,670,275 Total assets W 3,792,898 W 3,794,270 $ 4,078,384 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Account payable -trade (Notes 10) W 1,881,837 W 2,191,649 $ 2,023,481 Accounts payable -other (Notes 9) 468,276 70,765 503,523 Short-term borrowings (Notes 7, 9 and 10) 803,011 897,417 863,453 Current portion of long -term borrowings - 10,138 - Withholdings 2,794 7,044 3,004 Advance from customers -other 216,248 - 232,524 Total current liabilities 3,372,166 3,177,013 3,625,984 LONG-TERM LIABILITIES: Accrued severance benefits, net (Note 2 and 8) 209,764 131,167 225,553 Total Long-term Liabilities 209,764 131,167 225,553 Total liabilities 3,581,930 3,308,180 3,851,537 Commitments and Contingencies (Notes 2 and 11) SHAREHOLDERS’ EQUITY: Capital stock: Common stock (Note 12) 4,553,435 4,353,435 4,896,167 Capital surplus: Additional paid-in capital (Notes 12) 1,849,322 - 1,988,518 Deficit: Undisposed (6,191,789 ) (3,867,345 ) (6,657,838 ) Capital adjustments, net - - - Total shareholders’ equity 210,968 486,090 226,847 Total liabilities and shareholders’ equity W 3,792,898 W 3,794,270 $ 4,078,384 The accompanying notes are an integral part of these financial statements. - 3 - DnC Tech., Inc. Statements of Operations Year Ended December 31, 2006 and 2005 In thousands of Korean won US dollar 2006 2005 2006 (Note 2) Sales (Notes 2 and 13) W 6,566,953 W 5,717,667 $ 7,061,240 Cost of sales 5,472,698 4,877,717 5,884,622 Gross profit 1,094,255 839,950 1,176,618 Selling and administrative expenses (Note 14) 2,185,191 1,729,328 2,349,668 Operating loss (1,090,936 ) (889,378 ) (1,173,049 ) Non-operating income Interest income 110,442 2,181 118,755 Gain on foreign currency transactions 12,659 8,558 13,612 Gain on foreign currency translation (Note 2) 156,946 48,784 168,759 Gain on recovery of allowance for doubtful accounts 3,034 - 3,262 Others 211 98 227 283,292 59,621 304,615 Non-operating expenses Interest expense 153,912 20,807 165,497 Loss on foreign currency transactions 34,051 14,289 36,614 Loss on foreign currency translation (Note 2) 46,225 21,397 49,704 Loss on impairment of intangible assets 1,279,731 - 1,376,055 Others 2,881 35,207 3,098 1,516,800 91,700 1,630,968 Extraordinary income - - - Net loss before income tax expense W (2,324,444 ) W (921,457 ) (2,499,402 ) Income tax expense (Note 2 and 15) - - - Net loss (2,324,444 ) (921,457 ) $ (2,499,402 ) Per share data(Note 16) (in Korean won and US dollar) Basic and diluted ordinary loss per share W (264 ) W (106 ) $ (0.28 ) Basic and diluted net loss per share W (264 ) W (106 ) $ (0.28 ) The accompanying notes are an integral part of these financial statements. - 4 - DnC Tech., Inc. Statements of Changes in Stockholders’ Equity Year Ended December 31, 2006 and 2005 In thous ands of Korean won and US dollar Common Capital Capital Stock Surplus Deficit Adjustments Total Balance as of January 1, 2005 W 4,353,435 W - W (2,945,888 ) W - W 1,407,547 Net loss for 2005 - - (921,457 ) - (921,457 ) Balance as of December 31, 2005 W 4,353,435 W - W (3,867,345 ) W - W 486,090 Balance as of January 1, 2006 W 4,353,435 W - W (3,867,345 ) W - W 486,090 Net loss for 2006 - - (2,324,444 ) - (2,324,444 ) Conversion of convertible bonds (Notes 13) 200,000 1,849,322 - - 2,049,322 Balance as of December 31, 2006 W 4,553,435 W 1,849,322 W (6,191,789 ) W - W 210,968 Balance as of January 1, 2006 $ 4,681,113 $ - $ (4,158,436 ) $ - $ 522,677 Net loss for 2006 - - (2,499,402 ) - (2,499,402 ) Conversion of convertible bonds (Notes 13) 215,054 1,988,518 - - 2,203,572 Balance as of December 31, 2006 $ 4,896,167 $ 1,988,518 $ (6,657,838 ) $ - $ 226,847 The accompanying notes are an integral part of these financial statements. - 5 - DnC Tech., Inc. Statements of Cash Flows Year Ended December 31, 2006 and 2005 In thousands of Korean won US dollar 2006 2005 2006 (Note 2) Cash flows from operating activities Net loss W (2,324,444 ) W (921,457 ) $ (2,499,402 ) Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 453,843 395,784 488,003 Accrual of severance benefits 135,863 35,247 146,089 Provision for doubtful accounts, net - 90,923 - Gain on recovory alla (3,034 ) - - Gain on foreign currency translation, net (156,700 ) (43,556 ) (168,495 ) Impairment loss of intangible assets 1,279,731 - 1,376,055 Others 50,094 - 53,865 1,759,797 478,398 1,895,517 Changes in operating assets and liabilities Decrease(Increase) in accounts receivable -trade (360,848 ) 45 (388,009 ) Decrease(Increase) in inventories (567 ) 354,606 (610 ) Increase in accounts receivable -other (106,632 ) - (114,658 ) Decrease(Increase) in accrued interest income 105 (100 ) 113 Decrease(Increase) in advance payments -others 11,119 (21,118 ) 11,956 Increase(Decrease) in account payable -trade (153,545 ) 1,682,042 (165,102 ) Increase(Decrease) in accounts payable -other 396,964 (2,823 ) 426,843 Increase(Decrease) in advance from customers -other 216,841 - 233,162 Increase(Decrease) in withholdings (4,250 ) (59,861 ) (4,570 ) Payment of severance benefits (56,720 ) (28,052 ) (60,989 ) (57,533 ) 1,924,739 (61,863 ) Net cash provided by (used in) operating activities (622,180 ) 1,481,680 (665,748 ) Cash flows from investing activities Disposal of long-term financial instruments 5,823 - 6,261 Acquisition of long-term financial instruments (1,773 ) (3,240 ) (1,906 ) Acquisition of property, plant and equipment (122,570 ) (68,111 ) (131,796 ) Short-term loans provided (1,550,000 ) (9,300 ) (1,666,667 ) Acquisition of intangible assets (329,615 ) (854,097 ) (354,425 ) Acquisition of guarantee deposits - (68,300 ) - Net cash used in investing activities (1,998,135 ) (1,003,048 ) (2,148,532 ) Cash flows from financing activities Proceeds from short-term borrowings 2,184,817 1,538,532 2,349,266 Increase in stockholder's equity 1,999,227 - 2,149,706 Repayment of current portion of long-term liabilities (10,138 ) (10,138 ) (10,901 ) Repayment of short-term borrowings (2,279,383 ) (1,079,953 ) (2,450,949 ) Net cash provided by used in financing activities 1,894,523 448,441 2,037,122 Net increase(decrease) in cash and cash equivalents (725,792 ) 927,073 (780,422 ) Cash and cash equivalents Beginning of the period 934,254 7,181 1,004,575 End of the period W W208,462 W W934,254 $ 224,153 (Continued) - 6 - DnC Tech., Inc. Statements of Cash Flows(Continued) Year Ended December 31, 2006 and 2005 Supplemental cash flow information for the years ended December 31 is follows: In thousands of Korean won US dollar 2006 2005 2006 (Note 2) Cash paid during the year for interest W 103,818 W 20,807 $ 111,632 Cash paid during the year for Income tax W 199 W 97 $ 214 The accompanying notes are an integral part of these financial statements. - 7 - DnC Tech, Inc. Notes to Financial Statements, Continued As of December 31, 2006 and 2005 and Years Ended December 31, 2006 and 2005 1. General DnC Tech., Inc.(the “Company”) was incorporated on January 8, 1998 under the laws of the Republic of Korea. The Company is engaged in manufacturing of digital multimedia, developing software, providing advices including MP3 player etc. and establishing the internet broadcasting solution, etc. The Company has been listed Financial Supervisory Commission on March 24, 2000. The Company‘s Capital stock as of December 31, 2006 is W 4,553,435 thousands. 2. Summary Of Significant Accounting Policies Significant accounting policies followed by the Company in the preparation of the financial statements are summarized as follows: a. Basis of Presentation The official accounting records of the Company are expressed in Korean won and are maintained in accordance with the relevant laws and regulations of the Republic of Korea. The accounting principles and reporting practices followed by the Company and generally accepted in the Republic of Korea (“Korean GAAP”) may differ in certain respects from accounting principles and reporting practices generally accepted in other countries and jurisdictions. The financial statements are stated in Korean won, the currency of the country in which the Company is incorporated and operates. The translation of Korean won amounts into U.S. dollar amounts is included solely for the convenience of readers outside of the Republic of Korea and have been made at the rate of W 930.00 to US$ 1.00, the Noon Buying Rate in the City of New York for cable transfers in Korean won as certified for customs purposes by the Federal Reserve Bank of New York on the last business day of the year ended December 31, 2006. Such translations should not be construed as representations that the Korean won amounts could be converted into U.S. dollars at the above or any other rate. b. Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the Republic of Korea requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. - 8 - DnC Tech, Inc. Notes to Financial Statements, Continued As of December 31, 2006 and 2005 and Years Ended December 31, 2006 and 2005 2. Summary of Significant Accounting Policies, Continued c. Application of the Statements of Korean Financial Accounting Standards The Korean Accounting Standards Board has published a series of Statements of Korean Financial Accounting Standards (SKFAS), which will gradually replace the existing financial accounting standards established by the Korean Financial Supervisory Commission. As SKFAS Nos. 15 through 17 became applicable to the Company on January 1, 2005, the Company adopted these standards in its financial statements covering periods beginning January 1, 2005. But in accordance with SKFAS No. 14, the Company accounts for only income taxes currently payable and does not account for deferred income taxes. In addition, as SKFAS Nos. 18 through 20 became effective for the Company on January 1, 2006, the Company adopted these standards in its Financial statements for the year ended December 31, 2006. Such adoptions of new SKFAS did not have an effect on the financial position of the Company as of December 31, 2006 or operating loss and net loss of the Company for the year ended December 31, 2006. SKFAS No. 11 and SKFAS No. 21 through No. 24 are effective for the fiscal years beginning after December 31, 2006. The adoption of such accounting standards will not have an effect on the financial position and the operating income (loss) and net income (loss) of the Company. Details of primary change due to such adoption of SKFAS are as follows: Pursuant to adoption of SKFAS No. 21 “Preparation and Presentation of Financial Statements,” unrealized gain/loss on available-for-sale securities, equity in capital adjustments of affiliates and gain/loss on valuation of derivative instruments, which were classified as capital adjustments through 2006, will be classified as accumulated other comprehensive income. d. Revenue Recognition Revenue from the sale of products is recognized when title and the significant risks and rewards of ownership have been transferred to the buyer, which is generally upon physical delivery. The Company deems delivery to have occurred upon shipment or upon delivery, depending upon shipping terms of the transaction. No revenue is recognized if there are significant uncertainties regarding collectibility of the amount due, associated costs or the possible return of goods. Revenue from service is generally recognized when the related service has been rendered. Revenue is measured at the fair value of the consideration received or receivable and represents amounts due for goods and services provided in the normal course of business, net of discounts, VAT and other sales related taxes. - 9 - DnC Tech, Inc. Notes to Financial Statements, Continued As of December 31, 2006 and 2005 and Years Ended December 31, 2006 and 2005 2. Summary Of Significant Accounting Policies, Continued e. Allowance for Doubtful Accounts An allowance for doubtful accounts is provided based on the estimated collectibility of individual accounts and historical bad debt experience. The changes in allowance for doubtful accounts receivables-trade for the years ended December 31, 2006 and 2005 are as follows: InthousandsofKoreanwon 2006 2005 Beginning balance W 116,476 W 25,553 Provision for daubtful accounts - 90,923 Reversal of allowance for doubtful accounts (3,034 ) - Ending balance W 113,442 W 116,476 f. Inventories Inventories are stated at the lower of cost which is determined using the first-in, first-out cost method or market value which is deemed to be net realizable value for finished goods, work in-progress and replacement cost for raw materials. The Company maintains perpetual inventory systems, which are adjusted to physical inventory counts performed at the year end. When the market value of inventories is less than the acquisition cost, carrying amount is reduced to the market value and any difference is charged to current operations as cost of sales. Ordinary valuation loss of W 265,012 thousands and W 363,280 thousands was recorded for the years ended December 31, 2006 and 2005, respectively. g. Property, Plant and Equipment Property, plant and equipment are stated at cost. Major renewals and betterments, which prolong the useful life or enhance the value of assets, are capitalized. Expenditures for repairs and maintenance are charged to current operations as incurred. Depreciation is computed using the straight-line methods over the estimated economic useful lives (five years) of the related assets. - 10 - DnC Tech, Inc. Notes to Financial Statements, Continued As of December 31, 2006 and 2005 and Years Ended December 31, 2006 and 2005 2. Summary Of Significant Accounting Policies, Continued h. Intangible assets (1) Research and Development Costs Development costs which meet certain specific conditions such as new product development, technological feasibility, marketability and usefulness are deferred and amortized over ten years, while all research and ordinary development costs are expensed as incurred. Amortization of deferred development costs commences when the related revenue or benefit is first realized. In addition, the amortization of deferred development costs and research and ordinary development expenses are classified as manufacturing or selling, general and administrative expenses depending on their nature. When the recoverable amount is significantly less than the carrying value of deferred development costs, the difference between the recoverable amount and the carrying value is recorded as impairment loss in the current operations. Expenditures on research and development activities for the years ended December 31, 2006 and 2005 are as follows (in thousands of Korean won): 2006 2005 Account name Research expenses W 684,125 W - Selling, general and administrative expenses Ordinary development expenses - 56,226 Cost of sales Deferred development costs 329,184 854,097 Intangible assets W 1,013,309 W 910,323 - 11 - DnC Tech, Inc. Notes to Financial Statements, Continued As of December 31, 2006 and 2005 and Years Ended December 31, 2006 and 2005 2. Summary Of Significant Accounting Policies, Continued (2) Other Intangible Assets Other intangible assets are stated at cost, less amortization, computed using the straight-line method over five years. Changes in other intangible assets for the years ended December 31, 2006 and 2005 are as follows(in thousands of Korean won) : 2006 2005 Beginning balance W 7,905 W - Incurred 431 9,300 Amortized (1,946 ) (1,395 ) Ending balance W 6,390 W 7,905 i. Accounting for Impairment When the book value of an asset exceeds its estimated recoverable value, which is the greater of the net realizable value or use value of the asset, due to obsolescence, physical damage or a decline in fair value, the asset is recorded at its reduced value and the resulting impairment loss is charged to current operations. In subsequent periods, if the recoverable value exceeds the adjusted book value of the asset, the recovery of previously recognized losses is recognized as a gain in subsequent periods until the net realizable value equals the original book value of the asset. j. Provisions, Contingent Liabilities and Contingent Assets The Company recognizes a provision when i) it has a present obligation as a result of a past event, ii) it is probable that a disbursement of economic resources will be required to settle the obligation, and iii) a reliable estimate can be made of the amount of the obligation. When a possible range of loss in connection with a probable loss contingency as of the balance sheet date is estimable with reasonable certainty, and some amount within that range appears at the time to be a better estimate than any other amount within the range, the Company accrues such amount. When no amount within the range appears to be a better estimate than any other amount, the minimum amount in that range is recorded. - 12 - DnC Tech, Inc. Notes to Financial Statements, Continued As of December 31, 2006 and 2005 and Years Ended December 31, 2006 and 2005 2. Summary Of Significant Accounting Policies, Continued The Company does not recognize the following contingent obligations as liabilities ; Possible obligations related to past events, for which the existence of a liability can only be confirmed upon occurrence of uncertain future event or events outside the control of the Company. Present obligations arising out of past events or transactions, for which i) a disbursement of economic resources to fulfill such obligations is not probable or ii) a disbursement of economic resources is probable, but the related amount cannot be reasonably estimated. In addition, the Company does not recognize potential assets related to past events or transactions, for which the existence of an asset or future benefit can only be confirmed upon occurrence of uncertain future event or events outside the control of the Company. k. Accrued Severance Benefits In accordance with the policies of the Company, all employees with more than one year of service are entitled to receive severance benefits, based on length of service and rate of pay, upon termination of their employment. Accruals for severance benefits are recorded to approximate the amount required to be paid if all employees were to terminate at the balance sheet date. l. Accounting for Foreign Currency Transactions The Company maintains its accounts in Korean won. Transactions in foreign currencies are recorded in Korean won based on the prevailing rate of exchange at the dates of transactions. Monetary assets and liabilities denominated in foreign currencies are translated in the financial statements at the Base Rates announced by Seoul Money Brokerage Service, Ltd. on the balance sheet dates, which, for U.S. dollars, were W 1,013.00US$ 1.00 and (Won) 929.60US$ 1.00, at December 31, 2005 and 2006, respectively. The resulting gains and losses arising from the translation or settlement of such assets and liabilities are included in current operations. m. Income Tax In accordance with SKFAS No. 14, the Company accounts for only income taxes currently payable and does not account for deferred income taxes. - 13 - DnC Tech, Inc. Notes to Financial Statements, Continued As of December 31, 2006 and 2005 and Years Ended December 31, 2006 and 2005 3. Cash and Cash Equivalents, and Financial Instruments (1) Cash and cash equivalents, and financial instruments as of December 31, 2006 and 2005 are as follows: In thousands of Korean Won Annual Interest Rate (%) 2006 2005 Cash & Cash Equivalents W 208,462 W 934,254 Cash on hand - - - Time Deposits 208,462 934,254 Foreign accounts 0.10 ~ 1.42 198,567 - Others 0.10 ~ 1.42 9,895 934,254 W 208,462 W 934,254 Long-term financial instruments Installment accounts W - W 4,050 W - W 4,050 (2) Restricted deposits as of December 31, 2006 and 2005 are as follows: In thousands of Korean Won 2006 2005 Remark Time Deposits W 4,890 W - Attachment account Long-term financial instruments - 4,050 Collateral for borrowings W 4,890 W 4,050 - 14 - DnC Tech, Inc. Notes to Financial Statements, Continued As of December 31, 2006 and 2005 and Years Ended December 31, 2006 and 2005 4. Inventories Inventories as of December 31, 2006 and 2005 are as follows: In thousands of Korean won 2006 2005 Finished goods W 5,192 W 6,337 Raw materials 260,386 356,943 Total 265,578 363,280 (Less) valuation allowance: (265,012 ) (363,280 ) Net W 567 W - 5. Property, Plant and Equipment (1) The changes in the carrying value of property, plant and equipment for December 31, 2006 are as follows: In thousands of Korean Won Beginning Ending Balance Acquisition Depreciation Balance Machinery & equipment W - W 90,804 W 12,799 W 78,005 Vehicle & transportation equip. 3,328 - 1,664 1,664 Furniture & fixtures 32,735 24,967 10,813 46,889 Research & development equip. 31,052 6,800 7,940 29,912 W 67,115 W 122,571 W 33,216 W 156,470 - 15 - DnC Tech, Inc. Notes to Financial Statements, Continued As of December 31, 2006 and 2005 and Years Ended December 31, 2006 and 2005 5. Property, Plant and Equipment, Continued (2) The changes in the carrying value of property, plant and equipment for December 31, 2005 are as follows: In thousands of Korean Won Beginning Ending Balance Acquisition Depreciation Balance Vehicle
